Name: Commission Regulation (EC) No 1270/1999 of 17 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities18. 6. 1999 L 151/3 COMMISSION REGULATION (EC) No 1270/1999 of 17 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 18. 6. 1999L 151/4 ANNEX to the Commission Regulation of 17 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 87,8 064 47,0 999 67,4 0707 00 05 052 75,7 628 133,7 999 104,7 0709 90 70 052 58,5 999 58,5 0805 30 10 382 55,3 388 60,5 528 57,6 999 57,8 0808 10 20, 0808 10 50, 0808 10 90 388 72,6 400 60,0 508 74,7 512 72,8 524 68,4 528 59,3 720 88,4 804 96,5 999 74,1 0809 10 00 052 149,8 999 149,8 0809 20 95 052 227,7 064 158,0 068 139,9 400 187,9 616 153,1 999 173,3 0809 40 05 624 249,2 999 249,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.